Citation Nr: 0805759	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-35 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
Diabetes Mellitus, Type II (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1972 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs Regional Office and Insurance Center (RO).  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD and DM in 
November 2002.  The veteran was notified of these decisions 
later that month and did not appeal.  Thus, the decisions 
became final.

2.  Evidence received since the denial of service connection 
for PTSD does not pertain to a previously unestablished 
element necessary to establish service connection.

3.  Evidence received since the denial of service connection 
for DM pertains to a previously unestablished element 
necessary to establish service connection.

4.  There is no competent evidence that current DM is due to 
in-service herbicide exposure or other disease or injury in 
service. 


CONCLUSIONS OF LAW

1.  The RO's November 2002 rating determination denying 
service connection for PTSD and DM is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002 & Supp. 2007).

2.  Evidence received since the November 2002 rating 
determination denying service connection for PTSD is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  The veteran's DM is not due to disease or injury that was 
incurred in or aggravated by service; nor may DM be presumed 
to have been due to herbicide exposure in service; nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As to the issues of whether new and material evidence has 
been received to reopen the claims of entitlement to service 
connection for DM, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision on the question of whether new and material evidence 
has been submitted, further assistance is not required to 
substantiate that element of the claims.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  

A June 2004 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession.  An error by VA in providing 
notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letter did tell him to 
submit medical evidence in his possession, and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The June 2004 letter told the veteran that the PTSD claim had 
previously been denied due to the lack of evidence verifying 
a stressor.  The letter also told him that the evidence he 
submitted to reopen the claim must relate to this fact.

The Court has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  The 
June 2004 letter contained notice as to the second and third 
Dingess elements.  As the Board concludes below that the 
preponderance of the evidence is against the claims, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Principi.  Such was the 
case here.  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  

As to the necessity for an examination, the Board notes that 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, as discussed below, there is no competent 
evidence that DM may be related to service.



New and Material

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received the decision becomes final.  
38 .S.C.A. § 7105(c).

Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).


PTSD

Service connection for PTSD was initially denied in February 
1999.  The basis for the denial was that the evidence of 
record could not establish that a stressful experience had 
occurred.  

The RO considered that the veteran had reported the following 
stressful experiences: while stationed in Morocco, during the 
Arab-Israeli War, he was subjected to occasional harassment 
and small arms fire when on guard duty.  The veteran further 
noted that the town was hostile to the Marines and that he 
witnessed the stabbing of another Marine by an Arab.  No date 
or name on the casualty was given.  The veteran also reported 
that when the oil embargo first happened, it was very tense 
and there were many fist fights with the Moroccans.  He 
indicated that much of what they did was secret.  

Evidence considered in the RO's decision included the report 
of a VA examination conducted in August 1998.  The veteran 
reported that he was stationed in Morocco for one year in 
1972.  He reported frequent small arms fire and being under 
orders not to return fire, seeing a mob attack a fellow 
Marine, and being imprisoned on false charges.  The diagnoses 
included PTSD.

Other evidence included a "buddy statement" from JJ, who 
reportedly served with veteran in Morocco and who indicated 
that their unit was under small arms fire, that they were 
subject to abuse when they went into town.  These incidents 
were not reported because of secret agreements between the 
United States and Morocco.  

Also of record was a statement from the veteran's sister.

The veteran's military records did not document receipt of 
medals, badges, or citations which denoted participation in 
combat.  

A reply from the U.S. Marine Corps dated in January 1999 
noted that copies of individual unit diaries of the Marine 
Barracks showed the list of individuals who went to sick call 
but did not give the reason for the injury.  The report 
indicated that anecdotal incidents were not researchable.  

The RO again denied service connection for PTSD in November 
2002.  In denying service connection, the RO again found that 
the evidence did not establish that a stressful experience 
occurred.  The RO further noted that the veteran had been 
asked to submit evidence showing a diagnosis of PTSD and 
evidence that could be used to verify an inservice stressor 
for PTSD and that no such evidence had been received as of 
the date of the decision.  

Newly received evidence at the time of the November 2002 
decision, included another statement from JJ, a statement 
from a VA psychologist dated in August 1998, and statements 
from the veteran.  JJ's statement elaborated on the reported 
stressors experienced in Morocco, but did not mention the 
small arms fire. 

Evidence received subsequent to the November 2002 rating 
decision includes continuing diagnoses of PTSD, to include a 
July 2002 VA hospitalization report containing a diagnosis of 
PTSD related to experiences which occurred while the veteran 
was in Morocco.  Copies of previously considered statements.

To be new and material the evidence received since the 2002 
denial must pertain to the previously unestablished element 
of credible supporting evidence of the claimed in-service 
stressors.  The evidence received since the 2002 denial 
confirms the previously established elements of a diagnosis 
of PTSD and medical opinion linking the diagnosis to in-
service stressors.

No new evidence has been received pertaining to the element 
of credible supporting evidence of the claimed stressor.  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

This law is unchanged from the time of the 2002 decision.  
One of the reported stressors is that the veteran received 
incoming fire.  The veteran concedes that the receipt of 
incoming fire was not documented.  The Marine Corps has not 
supported these reports, and it does not appear that there 
are any news or other reports of American forces coming under 
fire in Morocco.  The veteran has submitted no new evidence 
on this element of his claim.

The Board concludes that new and material evidence has not 
been received to reopen the claim for service connection for 
PTSD.  38 C.F.R. § 3.156(a).  

DM

The RO also denied service connection for DM in November 
2002.  The veteran was notified of this decision later that 
month and did not appeal.  Thus, the decision became final.  

The RO found that there was no evidence of DM in service, no 
evidence of DM associated with herbicide exposure.  The 
evidence of record at that time contained no diagnoses of DM.  

Evidence received subsequent to the November 2002 rating 
determination now includes diagnoses of DM.  This evidence 
was not of record at the time of the previous denial and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  As such, the claim should be reopened.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet). Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313.  

The VA General Counsel has held that service on a deep-water 
naval vessel "off the shore" of Vietnam, in and of itself, 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A). VAOGCPREC 27-97 (1997).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.309.  Diabetes mellitus is subject to the 
presumption in 38 C.F.R. § 3.309(e) if it becomes manifest to 
a degree of 10 percent or more at any time after service.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

Analysis

The veteran has made argument, and had the opportunity to 
submit evidence on, the merits of his claim for service 
connection for DM.  He is therefore not prejudiced by the 
Boards adjudication of the reopened claim.  Bernard v. Brown, 
4 Vet App 384 (1993).

The evidence does not show, and the veteran does not claim, 
that he had service in the Republic of Vietnam.  Thus, the 
presumption of exposure to herbicides does not apply.  
38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Combee v. Brown, 34 
F. 3d 1039 (Fed. Cir. 1994).

The veteran maintains that he currently has DM as the result 
of AO having been sprayed around the barracks where he was 
stationed while in Morocco.  

Service medical records are negative for any clinical 
findings or diagnoses of DM.  

The veteran has indicated that it is his belief that he was 
exposed to AO while in Morocco, but there is no indication in 
the record that he possesses the specialized knowledge that 
would permit him to identify the specific chemical compounds 
to which he might have been exposed.  

In support of his claim, the veteran submitted a letter from 
H. R., who indicated that he knew that the antenna fields in 
Morocco that the Marines had guarded over had been sprayed 
with herbicides in order to kill unwanted plants and to 
remove leaves from trees.  This was done so the sentries and 
the security dogs could see anyone who might be in the fields 
trying to dig up and cut the antenna lines for copper.  He 
noted that he served in the Marine Barracks from November 
1967 to August 1969 as a Sergeant of the Guard and a 
Commander of the Guard before receiving orders sending him 
back to Vietnam.  

The Department of Defense (DOD) provided to VA an inventory 
regarding Agent Orange use outside of the Republic of 
Vietnam.  Based on the current DOD findings, the use of 
herbicides has only been acknowledged for specific units that 
served in areas along the Demilitarized Zone (DMZ) in Korea 
between April 1968 and July 1969.  The estimated number of 
exposed personnel is 12,056.  See March 2003 fact sheet 
distributed by the Veterans Benefits Administration (VBA), 
which was posted in September 2003.

Moreover, in a September 2004 e-mail/memorandum it was 
indicated that DOD's inventory did not contain any instance 
of herbicide use, testing, or disposal in Morocco.  It noted 
that the use of AO was discontinued in 1970.  

As the veteran served in Morocco from October 1972 to 
November 1973 his active service in this area commenced over 
a year after cessation of the use of Agent Orange (aside from 
the fact that he did not serve in the locations where these 
substances where used).

The evidence does not suggest that DM was identified in 
service or manifested within one year of separation from 
service (he was diagnosed with DM in August 2002).  Thus, the 
veteran is not entitled to service connection for diabetes 
mellitus on a presumptive condition under the criteria 
applicable to chronic diseases.  See 38 C.F.R. §§ 3.303(b), 
3.307, 3.309(a).

The service medical and personnel records, along with VA and 
private post-service medical records, contain no competent 
evidence of a causal relationship or linkage between the 
veteran's DM and any event or incident of his active duty 
service.  Therefore, in the absence of competent and credible 
medical evidence establishing a medical nexus between the 
veteran's current disability and his active service, service 
connection for DM on a direct basis must be denied.

In addition, no competent evidence has been presented to 
support his assertions of being exposed to Agent Orange in 
connection with his service duties in Morocco.  The veteran 
is not competent to say that any substance he was exposed to 
in Morocco contained the herbicidal agents that have been 
linked to DM.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of service connection for PTSD.

New and material evidence has been received to reopen the 
veteran's claim of service connection for DM.  

Service connection for DM is denied.  




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


